NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            24-JUN-2020
                                            07:52 AM




                        NO. CAAP-XX-XXXXXXX

                IN THE INTERMEDIATE COURT OF APPEALS
                      OF THE STATE OF HAWAI#I


               STATE OF HAWAI#I, Plaintiff-Appellee,
                                 v.
                  NICOLE KU, Defendant-Appellant


       APPEAL FROM THE DISTRICT COURT OF THE THIRD CIRCUIT
                       SOUTH KOHALA DIVISION
                     (CASE NO. 3DTA-18-03243)


            ORDER GRANTING STIPULATION TO DISMISS APPEAL
     (By:    Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)

          Upon consideration of the Stipulation for Dismissal of
Appeal, filed June 18, 2020, by Defendant-Appellant Nicole Ku
(Ku), it appears that:
          (1) The appeal was docketed on June 5, 2019;
          (2) Pursuant to Hawai#i Rules of Appellate Procedure
(HRAP) Rule 42(b), the parties stipulate to dismiss the appeal;
          (3) The stipulation is dated and signed by counsel for
all parties appearing in the appeal;
          (4) The stipulation includes Ku's declaration showing
she understands the consequences of voluntary dismissal,
consistent with HRAP Rule 42(c); and
          (5) Dismissal is authorized by HRAP Rule 42(b) and (c).
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          Therefore, IT IS HEREBY ORDERED that the Stipulation
for Dismissal of Appeal is approved, and the appeal is dismissed.
          DATED: Honolulu, Hawai#i, June 24, 2020.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2